UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1486


STANLEY CHEESEBORO,

                Plaintiff – Appellant,

          v.

CITY OF COLUMBIA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-02173-JFA)


Submitted:   September 24, 2013          Decided:      September 27, 2013


Before WYNN and      DIAZ,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Cheeseboro, Appellant Pro Se. William Allen Nickles,
III, NICKLES LAW FIRM, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley Cheeseboro appeals the district court’s order

accepting     the   recommendation         of        the   magistrate           judge    and

granting    summary      judgment    to    Defendant       in   this       action       filed

pursuant    to   Title    VII   of   the       Civil   Rights        Act   of    1964,     as

amended.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.          Cheeseboro          v.     City     of     Columbia,         No.

3:11-cv-02173-JFA (D.S.C. Mar. 15, 2013).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                           2